DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE102012110644 (hereafter DE ‘644) in view of Kang et al. (US 7,968,222), and further in view of Nishino et al. (US 20100183910).
Claim 1:	DE ‘644 in Figures 1-6 discloses a battery pack (module 100) comprising: 
a plurality of secondary batteries (101); and 
a battery holding member (103-1, 103-2) configured to hold the plurality of secondary batteries (101)(abstract, and paragraphs [0008] and [0032]-[0050]). See also entire document. 
DE ‘644 does not disclose that the battery holding member includes a partition part and a thermal expansion material, and wherein the partition part is provided between the plurality of secondary batteries to define an arrangement area where the plurality of secondary batteries is disposed.
Kang et al. in Figures 1-6 disclose a battery module (pack) including a partition part (i.e. spacer 100 as shown in Figure 1) wherein the partition part is provided between a plurality of secondary batteries (204, in Figure 6) to define an area where the plurality of secondary batteries is disposed (abstract and col. 5: 48-col. 7: 54). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a spacer that would have been capable of stably mounting cylindrical unit cells while preventing the occurrence of internal short circuits, spacers that would have been constructed such that spacer would have been easily assembled with each other depending upon the number of the unit cells required in manufacturing the battery module, and a battery module including a spacer thereby the battery module would have been stable and compact.
The DE ‘644 combination does not disclose a thermal expansion material,
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the DE ‘644 combination by incorporating the thermal expansion material of Nishino et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack with a thermal expansion section that would 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein the DE ‘644 combination further disclose that the battery holding member (of DE ‘644) further includes a frame part (Kang et al., col. 5: 48-53), and wherein the frame part is disposed around the plurality of secondary batteries (204, in Figure 6 of Kang et al.) and is connected to the partition part (spacer 100, in Figure 1 of Kang et al.).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Nishino et al. further disclose that the thermal expansion material includes a thermal expansion rubber (paragraph [0034]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that Nishino et al. disclose a thermal expansion material similar to that claimed (i.e. a thermal expansion rubber, the thermal expansion material of Nishino et al. would obviously have a thermal expansion ratio of 5 times or more. 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein DE ‘644 further discloses a connection terminal member (105-1, 1-7-1, 125, in Figure 1), wherein the connection terminal member is electrically connected to two or more of the plurality of secondary batteries (101) and is stretchable (via coil spring 107-1) 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein DE ‘644 further discloses a connection terminal member (105-1, 107-1, 125, in Figure 1), wherein the connection terminal member is electrically connected to two or more of the plurality of secondary batteries (101) and includes a bent portion (coil spring 107-1) so bent as to be partly away from the two or more of the plurality of secondary batteries (101).
Claim 7:	The rejection of claim 1 is as set forth above in claim 1 and 6 wherein DE ‘644 further discloses that the connection terminal member (105-1, 107-1, 125, in Figure 1) includes an opening in an area where at least the bent portion (coil spring 107-1) is provided. 
Claim 8:	The rejection of claim8 is as set forth above in claim 1 wherein DE ‘644 discloses that each of the plurality of secondary batteries (101) includes a first end, and a
 second end opposite to the first end, the battery holding member includes 
a first battery holding member (103-2) configured to hold the first end, and 
a secondary battery holding member configured to hold the second end (103-1).
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 where the DE ‘644 combination comprises a partition member (110, in Figure 1 of Kang et al.) between the first battery holding member (101-2) and the secondary 
Claim 10:	The rejection of claim 10 is as set forth above in clams 1, 8 and 9 wherein the DE ‘644 combination further disclose that the partition member (of Kang et l) includes a thermal expansion material (of Nishino et al.). 
Claim 11:	The rejection of claim 11 is as set forth above in claims 1, 8 and 9 wherein the DE ‘644 combination further discloses a housing member (46, in Figure 10 of Nishino et al.) configured to accommodate the plurality of secondary batteries and the battery holding member (of DE ‘644), wherein the partition member (of Kang et al.) is connected to the housing member (as taught in Figure 10 of Nishino et al. wherein partition 47 is connected to the housing).
Claim 12:	The rejection of claim 12 is as set forth above in claims 1, 8-9 and 11 wherein the DE ‘644 discloses that the each of the partition member (of Kang et al.) and the housing member (46) includes a thermally conductive material (a metal as per paragraph [0029] of Nishino et al.; and Kang et al. on col. 7: 64 through col. 8: 5 disclose spacers for effectively removing heat renders obvious a thermally conductive material).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein the DE ‘644 combination further discloses a housing member 46 in Figure 10 of Nishino et al.) configured to accommodate the plurality of secondary batteries (110, of 
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein DE ‘644 further discloses that the plurality of secondary batteries (101, in Figure 1) include at least a lithium ion secondary battery (paragraph [0008]).
Claim 15:	The rejection of claim 14 is as set forth above in claim 1 wherein DE ‘644 further discloses that the plurality of secondary batteries (101) include at least a lithium ion secondary battery (paragraph 0008]) comprising: 
a battery pack (module 100); and 
a movable part (drill as pare paragraph [0008]) configured to be supplied with electric power from the battery pack, wherein 
the battery pack (100) includes a plurality of secondary batteries (101), and a battery holding member (103-1, 103-2) configured to hold the plurality of secondary batteries (101). 
DE ‘644 does not disclose that the battery holding member includes a partition part and a thermal expansion material, and wherein the partition part is provided between the plurality of secondary batteries to define an arrangement area where the plurality of secondary batteries is disposed.
Kang et al. in Figures 1-6 disclose a battery module (pack) including a partition part (i.e. spacer 100 as shown in Figure 1) wherein the partition part is provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of DE ‘644 by incorporating the partition of Kang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a spacer that would have been capable of stably mounting cylindrical unit cells while preventing the occurrence of internal short circuits, spacers that would have been constructed such that spacer would have been easily assembled with each other depending upon the number of the unit cells required in manufacturing the battery module, and a battery module including a spacer thereby the battery module would have been stable and compact.
The DE ‘644 combination does not disclose a thermal expansion material,
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of 
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack with a thermal expansion section that would have been capable of reducing internal clearances between the cells and the housing upon the application of heat, thereby providing a battery pack with enhanced safety at the time of an abnormality without degrading battery characteristics even if temperature around the cells rises (paragraph [0005]-[0006]).
Claim 16:	DE ‘644 discloses an electronic device (paragraph [0008]) comprising a battery pack (module 100, in Figure 1) as a power supply source, wherein the battery pack includes 
a plurality of secondary batteries (101, in Figure 1), and 
a battery holding member (103-1, 103-2) configured to hold the plurality of secondary batteries (101).
DE ‘644 does not disclose that the battery holding member includes a partition part and a thermal expansion material, and wherein the partition part is provided between the plurality of secondary batteries to define an arrangement area where the plurality of secondary batteries is disposed.
Kang et al. in Figures 1-6 disclose a battery module (pack) including a partition part (i.e. spacer 100 as shown in Figure 1) wherein the partition part is provided between a plurality of secondary batteries (204, in Figure 6) to define an area where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of DE ‘644 by incorporating the partition of Kang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a spacer that would have been capable of stably mounting cylindrical unit cells while preventing the occurrence of internal short circuits, spacers that would have been constructed such that spacer would have been easily assembled with each other depending upon the number of the unit cells required in manufacturing the battery module, and a battery module including a spacer thereby the battery module would have been stable and compact.
The DE ‘644 combination does not disclose a thermal expansion material,
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the DE ‘644 combination by incorporating the thermal expansion material of Nishino et al.


Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729